PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/513,776
Filing Date: 14 Oct 2014
Appellant(s): Gilson, Ross



__________________
Charley F. Brown, Reg. No. 52,658
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/07/2021 appealing from the Office Action mailed on 06/02/2020.

Grounds of Rejection to be Reviewed on Appeal

The following ground(s) of rejection are applicable to the appealed claims.
Every ground of rejection set forth in the Office action dated 06/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument

a. The cited references do not disclose, teach, or suggest "receiving, by a first device, a multicast content transmission at a first bit rate, wherein the multicast content transmission is received based on a request for the multicast content transmission from a second device"


 The Examiner respectfully disagrees, as the claim language is directed towards a device receiving a content with one bit rate based on a request for the content from a different device. The prior art of Joe discloses in Fig 3 an example network portion that includes user device, switched delivery system, and Global CDN. Also, Joe discloses in Paragraphs 0034-0035 that the Global CDN provides multicast group streams with different bit rates (e.g., high, medium, and low) in a switched delivery system to user devices initiating a multicast content request. Paragraphs 0051-0052 disclose users requesting to join the multicast group. Switched delivery system then provides optimal content stream to the user device. The claim language of the instant application does not disclose what these two devices are (e.g., if they are user devices or servers). Based on the claim language, the Examiner is uncertain of which device is executing the recording, receiving, and requesting limitations because even though it seems like the first device and 


b. The cited references do not disclose, teach, or suggest "requesting at least one differential content transmission configured to be combined with the at least the portion of the content item at the first bit rate to form a copy of the content item at a second bit rate that is different from the first bit rate"


The Examiner respectfully disagrees, as a differential content transmission is defined in Paragraph 0036 of the Specification as a content transmission that can be combined with one or more content transmissions to form content at a specified bit rate. 
Sun discloses in Paragraph 0008 allowing adaptive switching in multicast transmission streams. Paragraph 0009 discloses adaptive streaming as receiving a first content encoded at a first bit rate and receiving a second content stream having an encoded second bit rate, wherein the first bit rate is different than the second bit rate. Thus, by having adaptive switching, the recited effect in the claim language is achieved, since the initial portion of the content at a first bit rate is being sent and then the transmission is switched with the same content but with a different bit rate.  In Figures 4 and 5 and Paragraphs 0054-0066 utilizing adaptive switching for multicast content delivery using multiple bit rates. The content provided to the one or more clients is switched from one bit rate to another. The monitoring device may change the multicast IP header from the server side to map the one or more client listening to a media stream to a different multicast address at a different bitrate, wherein the aliasing function is transparent to the client. The received bit rate content will not be the same bit rate as the requested bit rate content. Since 


c. The cited references do not disclose, teach, or suggest "sending, based on the request for the first multicast content transmission, the second multicast content transmission to the device instead of the first multicast content transmission, wherein the second multicast content transmission is identified as the first multicast transmission based on the second multicast content transmission being associated with the first identifier"

The Examiner respectfully disagrees, as the Specification of the instant application discloses, in Paragraph 0002 that the different content transmissions are the same content item, but with different bit rates. Paragraphs 0038-0039 the identifier the content item (i.e., the show, program, movie, etc.) comprises a universal resource identifier and can be indicative of a content identifier is indicative of a content transmission, such as a content stream, video on demand, etc. The Anchan reference discloses in Paragraph 0053 that the user equipment (UE) within the network are provisioned with session identifiers and multicast IP address of the content sent to it. The Examiner interprets the session identifier and multicast IP address of the content as the claimed multicast content transmission being associated with a first identifier. Also, Anchan discloses in Paragraph 0066 that the application server will deliver the multicast data to the users at different levels of quality (high quality or low quality), depending on the threshold number of users in the service area receiving the multicast data. Paragraphs 0071-0072 discloses how the application server notifies the UEs that a low 



d. The motivation to combine the cited references is not supported

The Examiner respectfully disagrees as MPEP 2143.01 provides: 
Where the teachings of two or more prior art references conflict, the examiner must weigh the
power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another. In re Young, 927 F.2d 588, 18 USPQ2d 1089 (Fed. Cir. 1991) (Prior art patent to Carlisle disclosed controlling and minimizing bubble oscillation for chemical explosives used in marine seismic exploration by spacing seismic sources close enough to allow the bubbles to intersect before reaching their maximum radius so the secondary pressure pulse was reduced. An article published several years later by Knudsen opined that the Carlisle technique does not yield appreciable improvement in bubble oscillation suppression. However, the article did not test the Carlisle technique under comparable conditions because Knudsen did not use Carlisle’s spacing or seismic source. Furthermore, where the Knudsen model most closely approximated the patent technique there was a 30% reduction of the secondary pressure pulse. On these facts, the court found that the Knudsen article would not have deterred one of ordinary skill in the art from using the Carlisle patent teachings.) In the examiners opinion the applicant has failed to adequately show how the references would discredit each other. In this 




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.O.G/Examiner, Art Unit 2446                                                                                                                                                                                                        
Conferees:
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446                                                                                                                                                                                                        
/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.